675DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The IDS filed on April 22, 2022 is reviewed and the prior arts indicated in the IDS have been considered for patentability. Claims 1-2, 5-15 and 17-20 are allowed as previously indicated in the Notice of Allowance mailed on April 27, 2022.

Allowable Subject Matter

Claim 1-2, 5-15 and 17-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
However, the prior art of records from the IDS submitted on April 22, 2022 failed to teach or suggest individually or in combination, “in response to determining that the vehicle has been powered on, requesting from a remote server, by way of a communication interface, a playlist that contains an ordering of references to audio files; 
receiving, from the remote server by way of the communication interface, the playlist;” as set forth in independent claim 1 and similar language in independent claim 14;
Dependent claim 2, 5-13, 15 and 17-20 further limit allowed independent claim 1 and 14 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441